Citation Nr: 1417269	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  12-18 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased level of special monthly compensation (SMC) based on the need for a higher level of aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted entitlement to special monthly compensation based on aid and attendance criteria being met, effective July 14, 2009.  In January 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  At the time of the hearing the Veteran submitted additional evidence with a waiver of RO jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is presently receiving special monthly compensation based on aid and attendance criteria being met.  However, the Veteran contends through statements and testimony that he is entitled to a higher level of SMC based on the need for a higher level of aid and attendance.  Specifically he has asserted that his service-connected bronchiectasis with bronchitis and pulmonary fibrosis has resulted in the loss of use of both legs and arms.  The Veteran also is service-connected for synovitis of the left knee.  The Veteran was last evaluated to determine whether he needed aid and attendance (or was permanently housebound) in May 2010.  However, he submitted a January 2013 statement from the Veteran's treating physician that the Veteran is losing more and more strength in his legs and feet and was having weakness in the legs, hands, and arms.  It is noted that he had progressive myopathy and bronchiectasis and that his condition continued to worsen with more fatigue, weakness, and weight loss. 

As the record shows that the Veteran might possibly have loss of use of his hands and/ or feet, the Board finds that additional examination is warranted to determine whether the Veteran should be entitled to a higher level of SMC based on higher level of aid and attendance.  

Additionally, Virtual VA records show that treatment records from the VAMC in Topeka, Kansas have been scanned into the record dating through October 2013.  The last SOC dated in May 2012 only notes that the RO has reviewed treatment records dated through May 2012.  Thus, it is not clear if the RO has considered more recent treatment records relating to the Veteran's claim.  These must be reviewed on remand, as well.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of the Veteran's treatment records from the VAMC in Topeka, Kansas, dating from October 2013 to present.

2.  Thereafter, the Veteran should be afforded a VA examination of all service-connected disabilities, by a VA physician with the appropriate expertise to determine the level of regular aid and attendance required by the Veteran.  All indicated tests and studies should be conducted.  The claims folder, to include a copy of this REMAND, should be made available to the VA physician for review before the examination, and should be noted in the report.  It is requested that the guides for conducting aid and attendance or housebound exams be used, and that all clinical findings as to the service connected disorders be set forth in detail. 

The VA physician should state whether the Veteran's service-connected bronchiectasis with bronchitis and pulmonary fibrosis, sinusitis, and/or left knee synovitis result in loss of use of both hands and/or feet.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3. Then, the RO/AMC should readjudicate the claim on appeal in light of all pertinent evidence and legal authority including VA treatment records dated from May 2012 to present.

4.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken on the claim.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



